Title: The American Commissioners to Horneca, Fizeaux & Cie., 2 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Horneca, Fizeaux & Cie.


Messieurs,
Passi October 2d. 1778
Nous voyons avec Plaisir, par votre Lettre du 17 Septembre, que vous avez bien compris L’arrangement proposé pour notre Emprunt et que vous y confirmerez, a l’exception de la Retinüe que vous demandez pouvoir faire dans la premiere Année de dix pour Cent qui ne doivent vous entrer que par dixieme chaque Année. Nous ne pouvons admettre cette Proposition parce qu’elle nous feroit exceder LInteret de Six pour Cent auquel nous sommes limités, et auquel nous devons nous tenir. Nous ne pouvons donc rien changer a cet egard. Nous sommes, Messieurs, vos tres humble et tres obeissants Serviteurs.

Messrs. Horneca Fitzeaus & Co.

